Citation Nr: 0032862	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  95-32 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently rated as 30 percent disabling.

2.  Entitlement to service connection for osteoarthritis of 
the knees.

3.  Entitlement to service connection for a migratory type of 
arthritis / arthralgia.

4.  Entitlement to service connection for tetrachloroethylene 
exposure residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1964 to September 1967.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted an increased 
rating of 10 percent for the veteran's service-connected 
gastrointestinal (GI) disorder.  A July 1995 hearing officer 
decision granted a 30 percent rating for the GI disorder.  
Subsequent rating decisions also denied service connection 
for arthritis and the residuals of exposure to 
tetrachloroethylene.  The veteran has had several personal 
hearings with respect to his claims.  In September 2000, the 
veteran appeared at a Travel Board before the undersigned.  

The Board has recharacterized issues 2 and 3 listed on the 
preceding page to more accurately reflect the claims asserted 
by the veteran.  


REMAND

The veteran claims that his service-connected ulcerative 
colitis warrants a rating in excess of 30 percent.  The Board 
notes that the veteran recently underwent a colectomy.  He 
has not had a VA Compensation and Pension examination since 
this surgery.  Consequently, the current level of disability 
following this procedure is not clearly evident.  It is also 
not clear whether the veteran has a disability entity of the 
musculoskeletal system that is secondary to his service 
connected GI disorder.  Osteoarthritis of the knees and 
Reiter's syndrome have been diagnosed.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

At the September 2000 Travel Board hearing, the veteran 
testified that he was treated at VAMC Hines in approximately 
1972 or 1973.  Reports of such treatment are not in the file, 
but are constructively of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The change in the law applies to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

Because of the above-mentioned change in the law, a remand of 
this case for compliance with the new notice and duty to 
assist provisions is required.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's 
complete treatment records since 1972 
(from VAMC Hines), as well as copies of 
the veteran's complete VA treatment 
records since March 2000. 

2.  The RO should ask the veteran to 
specify what disability, other than 
arthritis and ulcerative colitis, he 
claims is a residual of exposure to 
tetrachloroethylene during service.  He 
should be informed that service 
connection may be granted for a 
disability resulting from disease or 
injury incurred in or aggravated by 
active military service, and that a 
failure to establish current disability 
will result in a denial of the claim. 

3.  The veteran should be accorded a VA GI 
examination to determine the severity of 
his service connected ulcerative colitis.  
The report of examination should include a 
detailed account of all manifestations of 
the disorder.  Any tests necessary should 
be conducted, and the examiner should 
review the results of such testing prior 
to completion of the report.  The examiner 
should indicate if the veteran shows signs 
of weight loss, malnutrition, anemia, or 
liver abscess.  The veteran should 
indicate the frequency and severity of any 
attacks.  The examiner should report the 
current status of the veteran's colectomy, 
i.e., does the veteran still have an 
attached pouch, or does he have normal 
bowel function and movements.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded a VA 
orthopedic examination to determine (1) 
whether he has a chronic disability entity 
manifested by (migratory) arthralgias, or 
some form of migratory arthritis , and (2) 
whether any such entity or osteoarthritis 
of the knees is related to his service 
connected ulcerative colitis or to 
exposure to tetrachloroethylene in 
service.  The veteran's claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner must explain the 
rationale for all conclusions reached.
5.  The RO must review the claims file and 
ensure that all development requested is 
completed and that any notification or 
further development mandated  by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is accomplished.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department.  The RO should 
then review the matters on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided an appropriate 
supplemental statement of the case (SSOC) 
and given adequate opportunity to respond.


The case should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action until he is notified.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


